Title: From George Washington to John Rumney, Jr., 18 November 1785
From: Washington, George
To: Rumney, John Jr.



Sir,
Mount Vernon 18th Novr 1785.

Since my last, I have been favored with your Letter of the 3d of July, accompanied by patterns of the Irish flag; but as the prices were not annexed, I could form no judgment, nor make any choice from a comparison thereof with those of the former: nor indeed is it now essential, as the one I had fixed upon in my

last, is cheaper I presume than either of the present samples wou’d be, & will answer my purposes equally well. I hope too the former are in forwardness, & that I may expect them soon—at any rate before the season for laying them shall advance upon me.
Inclosed I send you a Bill on London for fifty pounds sterling, towards payment for those Flags; & will follow it with another to the full amount as soon as I am informed of the Cost of them.
I acquainted you in my last that the House Joiner whom you sent me, answered my expectations fully. He is a good workman & a sober well behaved man. I am thankful to you for making so advantageous a choice; but as there seems to be a difficulty in obtaining a Brick layer, & indeed a risk attending it which I was not acquainted with at the time I applied to you to procure these artizans for me—I now wish you to decline all further enquiries after one.
I pray you to present (when opportunity offers) my respects to your father; and to be assured yourself of the esteem & regard with which I am, Sir, &c.

G. Washington

